IN THE SUPREME COURT OF MISSISSIPPI
                                 NO. 95-CA-00114-SCT
LILA JO KIRKLAND
v.
BILLY D. KIRKLAND
THIS OPINION IS NOT DESIGNATED FOR PUBLICATION AND MAY NOT BE CITED,
                        PURSUANT TO M.R.A.P. 35-A
                 MEMORANDUM/PER CURIAM AFFIRMANCE
DATE OF JUDGMENT:                             12/30/94
TRIAL JUDGE:                                  HON. KENNETH BARKLEY ROBERTSON
COURT FROM WHICH APPEALED:                    JACKSON COUNTY CHANCERY COURT
ATTORNEY FOR APPELLANT:                       DAVID C. FRAZIER
ATTORNEY FOR APPELLEE:                        MARK V. KNIGHTEN
NATURE OF THE CASE:                           CIVIL - DOMESTIC RELATIONS
DISPOSITION:                                  AFFIRMED - 9/4/97
MOTION FOR REHEARING FILED:
MANDATE ISSUED:                               9/25/97




     BEFORE DAN LEE, C.J., PITTMAN AND ROBERTS, JJ.


     DAN LEE, CHIEF JUSTICE, FOR THE COURT:




                                STATEMENT OF THE FACTS

Billy and Lila Kirkland were married on August 17, 1985. At that time, Mr. Kirkland was recovering
from bankruptcy, and Mrs. Kirkland was employed as a Special Education Teacher and Counselor at
both Moss Point and Pascagoula High Schools. Mr. Kirkland began working at International Paper
and worked there throughout the marriage. As of the time of trial, Mrs. Kirkland's salary was $36,
000 and her vested retirement was approximately $16,000. Mr. Kirkland's vested retirement at
International Paper Company was $67,570.72. Each of these retirement plans was funded by payroll
deductions from Mr. and Mrs. Kirkland respectively.

In addition to their retirement accounts, the Kirklands had a joint investment account with A.G.
Edwards & Sons, Inc., opened on April 21, 1989. Mr. Kirkland also maintained separate accounts for
each of his two minor children by a prior marriage, Lashaundra and Melissa. These separate custodial
accounts were funded by periodic drafts from the couple's joint checking account. The balances on
these accounts fluctuated, but prior to the separation and divorce they had been largely drained.

The other assets of the Kirklands consisted of their personal property, vehicles and two houses. The
marital domicile was valued by the parties at approximately $37,000, with an outstanding mortgage
of $33,000. The other house, a rental unit, was valued by the Kirklands at around $29,000, with a
mortgage of $24,000.

Mr. and Mrs. Kirkland separated on or about January 19, 1994. They entered into a consent
agreement to divorce on the grounds of irreconcilable differences, while leaving it to the chancellor to
equitably divide the property. Mrs. Kirkland was granted the family home, with responsibility for the
remaining mortgage and payments; $1,700 as reimbursement for her one-half of the down payment
on the family home; payment of $2,500 for her equity in the rental home; $2,000 in lump-sum
alimony; and her own vehicle and personal property. Mr. Kirkland retained the rental home, his
vehicle and personal property. The chancellor left Mr. and Mrs. Kirkland's respective retirement
accounts intact. Additionally, the chancellor awarded costs of the divorce proceeding to Mrs.
Kirkland, but denied her request for attorney's fees. Aggrieved by the chancellor's division of the
property, Mrs. Kirkland filed timely notice of appeal, presenting the following issues for our
consideration:

     I. WHETHER THE LOWER COURT ERRED IN REFUSING TO MAKE AN
     EQUITABLE DISTRIBUTION OF THE RETIREMENT BENEFIT ASSETS OF THE
     PARTIES.

     II. WHETHER THE LOWER COURT ERRED IN FAILING TO MAKE AN
     EQUITABLE DISTRIBUTION OF THE FINANCIAL INVESTMENT ACCOUNTS
     AND DEBTS OF THE PARTIES.

     III. WHETHER THE LOWER COURT ERRED IN FAILING TO GRANT TO THE
     APPELLANT REASONABLE ATTORNEY FEES.

                                     STANDARD OF REVIEW

This Court's scope of review in domestic relations matters is limited. Crow v. Crow, 622 So. 2d 1226
(Miss. 1993). Where a trial judge sits without a jury, this Court will not disturb his factual
determinations where substantial evidence supports the chancellor's decision. Put another way, this
Court must affirm a chancellor on a question of fact unless, upon review of the record, we are left
with the firm and definite view that a mistake has been made. Rice Researchers, Inc. v. Hiter, 512
So. 2d 1259, 1264 (Miss. 1987) (citations omitted). With this narrow standard of review in mind,
Mrs. Kirkland's assignments of error will be addressed seriatim.

                                ASSIGNMENT OF ERROR NO. I.

     WHETHER THE LOWER COURT ERRED IN REFUSING TO MAKE AN
     EQUITABLE DISTRIBUTION OF THE RETIREMENT BENEFIT ASSETS OF THE
     PARTIES.

Mrs. Kirkland argues that the chancellor erred in refusing to grant Mrs. Kirkland some interest in Mr.
Kirkland's retirement account. Mrs. Kirkland correctly relies on the numerous cases which stand for
the proposition that a chancellor has the authority to order an equitable division of marital assets that
were accumulated through the joint efforts and contributions of the parties. Ferguson v. Ferguson,
639 So. 2d 921 (Miss. 1994). Mrs. Kirkland's argument however, overlooks the element of discretion
inherent in any division of marital property.

While the chancellor certainly has the power to grant an interest in pensions and retirements,
Mississippi law does not require the chancellor to do so. Mississippi is not a community property
state. Parker v. Parker, 641 So. 2d 1133 (Miss. 1994), citing Dillon v. Dillon, 498 So. 2d 328
(Miss. 1986). A spouse is not automatically entitled to an equal division of jointly accumulated
properties. The matter is left to the discretion of the court. Brown v. Brown, 574 So. 2d 688, 691
(Miss. 1990).

The guidelines stated by this Court in Ferguson and its progeny indubitably include the ability to
invade retirement and pension plans as within the arsenal of the chancellor's equitable powers, but
this only begins the inquiry. The question is not whether the chancellor can reach retirement assets,
but whether such invasion is desirable and equitable in light of the other elements of the Ferguson
formula. As this Court stated in Savelle v. Savelle:

     "[t]he chancellor may divide marital assets, real and personal, as well as award periodic and/or
     lump sum alimony, as equity demands." Ferguson v. Ferguson, 639 So. 2d 921, 929 (Miss.
     1994). This division does not require an automatic fifty-fifty split or a vested right in the other
     spouse's pension plan. When dividing marital assets between divorcing parties, the chancellor
     must have foremost in his mind fundamental fairness. "Where one spouse has contributed
     directly to the fund, by virtue of his/her labor, while the other has contributed indirectly, by
     virtue of domestic services and/or earned income which both parties have enjoyed rather than
     invested, the spouse without the retirement funds in his/her own name could instead have been
     working outside the home and/or investing his/her wages in preparation for his/her own
     retirement." Id. at 934.

Savelle v. Savelle, 650 So. 2d 476, 479 (Miss. 1995). Given the complexity and fact-specific nature
of such an inquiry, this Court has left it squarely within the discretionary domain of the chancellor,
who sits on the front line of the dispute. Examining the record before the Court, it is clear that the
chancellor in the instant case did not abuse his discretion.

This is not a case where one spouse has stayed at home rendering domestic services, in lieu of
entering the workforce and accumulating personal retirement benefits. Both Mr. and Mrs. Kirkland
have retirement pension plans, and each contributed to those respective plans by payroll deductions
from their paychecks. Mrs. Kirkland asserts that, "but for" her contributions to the marital estate, Mr.
Kirkland could not have saved the retirement money in his pension account. While this may be true, it
follows that this sword cuts both ways, and that Mr. Kirkland's undisputed contributions to the
marital estate enabled Mrs. Kirkland to save to her pension fund as well.

Mrs. Kirkland asserts, however, that Mr. Kirkland squandered substantial sums on gambling prior to
the separation of the parties, presumably leading her to invest much more heavily into the marital
estate to the detriment of her own retirement prospects. This argument, was fully developed before
the chancellor. After evaluating the evidence, the chancellor stated, "It would not be reasonable to try
to invade the two retirement programs, the marriage has been too short and the uncertainty of the
amount that would be received at some future date makes the whole thing impractical." The
chancellor clearly considered the evidence before him in making his decision to equitably divide the
parties' property without invading the pension plans, and this Court is not prepared to say that the
chancellor abused his discretion in refusing to award Mr. or Mrs. Kirkland a portion of each other's
retirement.

                                ASSIGNMENT OF ERROR NO. II.

     WHETHER THE LOWER COURT ERRED IN FAILING TO MAKE AN EQUITABLE
     DISTRIBUTION OF THE FINANCIAL INVESTMENT ACCOUNTS AND DEBTS OF
     THE PARTIES.

The crux of the appellant's contention on this issue is that Mr. Kirkland improperly squandered the
assets of various investment accounts in order to satisfy gambling debts. This assertion was sharply
contested by Mr. Kirkland, however, and is countered by evidence on the record that Mr. Kirkland
spent the money to discharge mutual debts. Furthermore, there was evidence that Mrs. Kirkland
herself had been gambling.

Ascribing relative weight and credibility to the various facts alleged by the parties is the function of
the chancellor. In this case the chancellor noted, "There was a lot of testimony regarding investments,
stocks, credit cards, gambling debts, salaries and retirement plans", and decided to award Mrs.
Kirkland $2,000 in lump-sum alimony. This Court is not inclined to substitute its judgment for that of
the chancellor.

                                ASSIGNMENT OF ERROR NO. III

     WHETHER THE LOWER COURT ERRED IN FAILING TO GRANT TO THE
     APPELLANT REASONABLE ATTORNEY FEES.

This Court stated in Creekmore v. Creekmore that "attorney fees are not generally awarded unless
the party requesting such fees has established the inability to pay" 651 So. 2d 513, 520 (Miss. 1995).
In the instant case, not only did Mrs. Kirkland not assert an inability to pay, she testified that she was
asking the court for reimbursement to make her husband pay the cost of the divorce. The award of
attorney's fees is based on need, not retribution. In the instant case Mrs. Kirkland incurred fees of
approximately $1,000 and has a yearly income of approximately $36,000, demonstrating, especially
in the absence of any assertion to the contrary, an ability to pay her own attorney's fees. The
chancellor was well within his discretion in denying an award of attorney's fees to Mrs. Kirkland.

For the reasons stated above, we find that the chancellor did not abuse his discretion in this case and
that Mrs. Kirkland's assignments of error are without merit.

AFFIRMED.

PRATHER AND SULLIVAN, P.JJ., BANKS, McRAE, ROBERTS, SMITH AND MILLS,
JJ., CONCUR. PITTMAN, J., CONCURS IN RESULT ONLY.